Citation Nr: 1011193	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-31 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma, including 
as secondary to service-connected restrictive disease, 
residual of status post pulmonary tuberculosis.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than March 17, 
2002 for service connection for severe restrictive disease 
with chronic interstitial scarring on both upper lungs, 
residual of status post pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to 
December 1944, and from January 1945 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

The Veteran presented testimony at a Board personal hearing 
by the undersigned acting Veterans Law Judge in July 2009 at 
the Manila RO.  A transcript of this hearing is associated 
with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

During the July 2009 Board personal hearing, the Veteran 
indicated that, although service connection for hearing loss 
had been denied previously, he thought his hearing loss was 
due to service.  The issue of reopening service connection 
for hearing loss has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
the issue of reopening service connection for hearing loss, 
and it is referred to the AOJ for appropriate action.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran 
had asthma at any point during the appeal period.

2.  The Veteran's claim to reopen service connection for 
pulmonary tuberculosis was received by VA on January 18, 
2000.    

3.  Service department correction showing that the Veteran 
had verified service from January 9, 1942 to September 30, 
1944, and from January 1, 1945 to March 25, 1946 was issued 
on December 12, 2002 (reflecting an initial application on 
March 17, 2002), and was received by VA on April 7, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for an earlier effective date than March 17, 
2002 for the grant of service connection for severe 
restrictive disease with chronic interstitial scarring on 
both upper lungs, residual of status post pulmonary 
tuberculosis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.400, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Asthma

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence 
of a current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 
155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997)).  To be present as a current 
disability, there must be evidence of the condition at some 
time during the appeals period.  McClain, 21 Vet. App. at 
321; Gilpin, 155 F. 3d at 1556.

The evidence of record before the Board contains no 
indication that the Veteran has a current clinical diagnosis 
of asthma.  The Board notes that the Veteran does suffer from 
a service-connected severe restrictive disease with chronic 
interstitial scarring on both upper lungs, residual of status 
post pulmonary tuberculosis.  His VA treatment records also 
show active problems such as chronic obstructive pulmonary 
disorder (COPD), bronchitis, and chronic rhinitis.  However, 
all of these diagnoses are distinct from a diagnosis of 
asthma.  In fact, the Veteran has a separate claim for 
service connection for COPD, which was denied in a July 2009 
rating decision.  No notice of disagreement is yet of record 
for that claim, but an initial adjudication on that claim has 
been accomplished.  

There are no medical records or diagnoses showing asthma 
since the Veteran filed this claim for service-connection.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  MClain, 12 Vet. App. at 321.  
Based on the definition in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself." Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In the absence of a current disability, as defined by 
governing law, a claim for service connection must be denied.  
There is no medical evidence showing asthma during the appeal 
period for VA disability compensation purposes.  Under these 
facts, a "disability" for VA compensation benefit purposes is 
not shown to be present in this case.  

In this case, it has not been shown that the Veteran 
currently has asthma.  Accordingly, the Board concludes that 
the preponderance of the evidence is against this claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for asthma must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Earlier Effective Date for Service Connection for PTB

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The 
effective date of an award of service connection shall be the 
day following the date of discharge or release if application 
is received within one year from such date of discharge or 
release.  Otherwise, the effective date is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's original claim for disability benefits for 
pulmonary tuberculosis (PTB) was received on November 12, 
1952.  The claim was initially denied in December 1953 
because the presumptive provisions were not applicable in the 
Veteran's case because his recognized and verified service at 
that time was from January 1, 1945 to March 15, 1945, less 
than 90 days.  The Veteran has long contended that his period 
of service should be recognized as being as long as from 
January 1942 to March 1946 and provided multiple documents 
from the Philippine government as evidence of his service.  
However, it had been determined by the relevant service 
department (U.S. Army) on four separate occasions (November 
1953, October 1967, August 1990 and December 2002) that the 
Veteran's only recognized period of U.S. Army service was 
from January 1, 1945 to March 15, 1945.  VA is bound by 
service department certifications for purposes of 
establishing service in the U.S. Armed Forces, to include as 
to periods of recognized guerilla service and other service 
requiring such certification.  See 38 C.F.R. §§ 3.40, 3.41 
(2009); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992)

On April 7, 2003, the RO received a copy of December 12, 2002 
Proceedings of the Board for Correction of Military Records 
of the Department of the Army (Army Review Board).  This 
document recommended and directed that the Veteran's records 
be corrected to show that the Veteran had service from 
January 9, 1942 to September 30, 1944 and from January 1, 
1945 to March 25, 1946.  The Proceedings document noted that 
the Veteran had made a March 17, 2002 request for assistance 
to the Secretary of the Army to correct his records.  

A September 2004 rating decision granted service connection 
for severe restrictive disease with chronic interstitial 
scarring on both upper lungs, residual of status post 
pulmonary tuberculosis, and assigned an effective date of 
December 12, 2002, the date of the Army Review Board 
Proceedings that had corrected the record of the Veteran's 
military service.  A May 2009 supplemental statement of the 
case adjusted this date and assigned an effective date of 
March 17, 2002, the date of application for correction with 
the service department (Army Review Board).  

The Veteran's representative contends, in essence, that 38 
C.F.R. § 3.156(c) indicates that where new and material 
evidence consists of a supplemental report from the service 
department, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction, and the Veteran 
will be entitled to a retroactive evaluation.  

The Board notes at this point that the United States Court of 
Appeals for Veterans Claims (Court) addressed the application 
of 38 C.F.R. § 3.156(c) in somewhat similar recent case.  
Vigil v. Peake, 22 Vet. App. 63 (2008).  An award based all 
or in part on the records included in 38 C.F.R. § 3.156(c) is 
effective on the date entitlement arose or the date VA 
received the previously decided claim.  Vigil, 22 Vet. App at 
66.  Furthermore, when an initial claim that is denied is 
later granted based in part on subsequently acquired service 
records establishing the entitlement, the claimant is 
entitled to a retroactive evaluation of the disability to 
assess a proper effective date which would be the date of the 
original claim or the date entitlement arose, whichever is 
later.  Id.

However, this case is distinguishable from Vigil because the 
correction to the Veteran's official service records (and 
therefore verification of service) was not issued until 
December 12, 2002.  Such official documentation of 
verification of service did not exist at the time of the 
prior final Board decision in September 1999, so it is not 
service department evidence that VA could have previously 
obtained when it decided the claim in September 1999 (or any 
of the other many times it was decided previously).  For this 
reason, VA's receipt of the Veteran's corrected service 
records on April 7, 2003 did not constitute a claim to reopen 
service connection for pulmonary tuberculosis or entitlement 
to an earlier effective date under 38 C.F.R. § 3.156(c)(1) 
(2009). 

The controlling effective date statute and regulation 
provides in relevant part that, where entitlement to service 
connection is established because of the correction, change 
or modification of a military record by competent military 
authority, the award will be effective from the latest of 
these dates: (1) Date application for change, correction, or 
modification was filed with the service department, in either 
an original or a disallowed claim; (2) Date of receipt of 
claim if claim was disallowed; or (3) One year prior to date 
of reopening of disallowed claim.  38 U.S.C.A. § 5110(i); 
38 C.F.R. § 3.400(g). 

The Veteran's initial claim that was disallowed was filed on 
November 12, 1952.  One year prior to the date VA received 
the most recent unadjudicated reopened claim for benefits was 
January 18, 1999.  The Veteran applied for correction of his 
records with the service department on March 17, 2002.  The 
latest of these three dates is March 17, 2002, which is the 
only assignable effective date.  

In view of the above evidence and statutory and regulatory 
criteria, the Board concludes that the March 17, 2002 
effective date assigned for the grant of service connection 
for the severe restrictive disease with chronic interstitial 
scarring on both upper lungs, residual of status post 
pulmonary tuberculosis, is correct.  For these reasons, the 
Board finds that there is no legal basis for an earlier 
effective date for service connection for PTB than March 17, 
2002, and the claim for an earlier effective date must be 
denied.  As in this case, where the law is dispositive, the 
claim must be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994)



Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Effective May 30, 2008, 38 C.F.R. § 3.159 was amended as to 
applications for benefits pending before VA or filed 
thereafter to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
asthma by a letter in October 2007, before the adverse rating 
decisions that are the subject of this appeal.  This October 
2007 letter provided the Veteran with the specific notice 
required by Dingess, supra, including information regarding 
effective dates.  

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis, 
6 Vet. App. at 430 (where the law is dispositive, the claim 
must be denied due to a lack of legal merit); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  For the 
above reasons, the Board concludes that VA has met its duty 
to notify the Veteran concerning the claims addressed in this 
decision.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his available service treatment records.  
The record also contains all available VA treatment records 
and private treatment records.  The Veteran testified before 
the undersigned.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; 
(B) Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  This requirement could 
be satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

In this case, there is no competent lay or medical evidence 
that shows the Veteran currently has asthma.  The Board, 
therefore, concludes that the elements of 
38 C.F.R. § 3.159(c)(4) are not met and examination is not 
required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice, and that the duties to notify and assist 
have been fulfilled.


ORDER

Service connection for asthma is denied.  

An effective date earlier than March 17, 2002 for service 
connection for severe restrictive disease with chronic 
interstitial scarring on both upper lungs, residual of status 
post pulmonary tuberculosis, is denied.  


REMAND

VA treatments records note that the Veteran is suffering from 
bilateral tinnitus.  In  May 2006 VA treatment record, the 
Veteran estimated he has had ringing in his ears since 1945 
and described loud noise exposures, including munitions 
explosions.  The Veteran testified at the Board personal 
hearing in July 2009 that he was in the infantry in service 
and was exposed to guns and mortars.  He testified that the 
ringing in his ears began in service and continued ever 
since.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran reported exposure to loud noise in service and 
testified during his hearing before the undersigned that his 
tinnitus began in service.  He is competent to attest to a 
ringing in his ears at any time.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  As such his reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low for the 
purposes of providing a VA examination.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the Veteran should be 
afforded a VA audiological examination with a nexus opinion 
to determine whether his tinnitus is related to his military 
service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of the Veteran's tinnitus.  The 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's tinnitus is related to 
the Veteran's active military service.  
The relevant documents in the claims file 
should be made available to the designated 
examiner, and the report of the 
examination should include discussion of 
the medical history and assertions.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


